DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending and examined on the merits.
Claim Objections
Claims 1 & 13 are objected to because of the following informalities:  
Claims 1 & 1 each recites “the adhesive attachment means comprises a weight average molecular weight of the low molecular weight component between 400 and 700 Daltons and between 0% and 20% of a low molecular weight component…”  It seems like the recitation would make more sense if Applicant first recites that the adhesive attachment means comprises a low molecular weight component and then recite the weight average molecular weight of said component.  For examination, Examiner interprets said portion of the claim to read as “the adhesive attachment means comprises between 0% and 20% of a low molecular weight component, based on the total weight of the adhesive attachment means, and a weight average molecular weight of the low molecular weight component is between 400 and 700 Daltons.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 11, 12, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 requires that the laterally extending strips be intermediate the two longitudinally extending strips.  However, this conflicts with Claim 7, upon which Claim 8 depends.  Claim 7 recites that the longitudinally extending strips be intermediate the two laterally extending strips.  Examiner believes that Applicant intends for Claim 8 to depend from Claim 6 instead.
Claims 11 & 20 each recites “the central absorbent agent” but there lacks antecedent basis for this term.  For examination, Examiner assumes that Applicant intends to recite “the absorbent core comprises a central absorbent agent, wherein the central absorbent agent is the high internal phase emulsion foam.”
Claim 12 recites “absorbent element” but there lacks antecedent basis for the term.  For examination, Examiner assumes that it is “absorbent article.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Plumley et al. (EP 0 923 921) in view of Bunnelle (US 2015/0351977).
Re Claim 1, Plumley discloses a sanitary absorbent article (1) comprising an absorbent core (starting at [0055] to [0067]) with opposite longitudinal sides and opposite transverse ends (see all figures), the absorbent article further including an adhesive attachment means (first zone 3) on a garment faceable surface for securing the article to the undergarment.
Plumley does not discloses that the adhesive attachment means comprises between 0% and 20% of a low molecular weight component, based on the total weight of the adhesive attachment means, and a weight average molecular weight of the low molecular weight component is between 400 and 700 Daltons.  Bunnelle discloses an adhesive suitable for use in an absorbent article ([0050]), wherein the adhesive comprises 0-20% of a low molecular weight component (e.g. [0037]-[0038] discloses heterophase polymer may be VISTAMAXXTM and Table 2 shows that said VISTAMAXXTM component is present in 10-35% by weight of the adhesive) and wherein said low molecular weight component has a weight average molecular weight of 400-700 Daltons ([0035]).  It would have been obvious to one skilled in the art at the time of filing to modify Plumley with Bunnelle’s adhesive since the selection of a material suitable for its intended use (i.e., selecting Bunnelle’s adhesive for use in a sanitary article) establishes prima facie case of obviousness.
Re Claim 2, Plumley also teaches that wherein the adhesive attachment means comprises a pattern (see Fig. 3, where first zone 3 is disposed along every side edge of the article and encircling a zone that may be free of adhesives) including two longitudinally extending strips, one strip being located adjacent to each respective longitudinal side of the article and two laterally extending strips, one strip being located adjacent to each respective transverse end of the article said longitudinal extending strips and said laterally extending strips substantially surrounding a center region that is non-tacky at room temperature and is incapable of adhesively securing that portion of the garment faceable surface of the article to the wearer's undergarment in use (see [0042] “second zone (4) of adhesive may be located immediately adjacent the first zone (3) or alternatively there may be an adhesive free zone”).
Re Claim 3, Plumley also discloses the two longitudinally extending strips contact the two laterally extending strips to fully enclose the center region (Fig. 3).
Re Claim 4, Plumley and Bunnelle combine to teach the invention of claim 2 but they do not explicitly disclose that said center region has a length of from about 10 cm to about 12 cm.  However, sanitary napkins come in varying sizes/lengths, but they all need to fit within the crotch region of a female user.  Based on the average size of a female, one skilled in the art would be able to arrive at a size range for a sanitary pad, and subsequently, also arriving at a reasonable range of length for the adhesive-free center region of the sanitary pad.  Without substantial evidence of criticality of the claimed range, such a range is insufficient to distinguish the claimed invention from that of prior art.  See MPEP 2144.04.
Re Claim 5, Plumley also discloses that said sanitary absorbent article is a sanitary napkin (Col. 1 lines 5-6). 
Re Claim 10, Plumley also discloses that the adhesive means is placed on the garment facing side of the backsheet at a level between 10 and 30 gsm ([0040] “12g/m2 to 25g/m2”).  
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Plumley and Bunnelle as applied to claim 2 above, and further in view of Endo (US D460,177).
Re Claim 6-7, Plumley and Bunnelle combine to teach the invention of claim 2 but they do not explicitly disclose the two longitudinally extending strips are separated from and do not contact the two laterally extending strips, and wherein the two longitudinally extending strips are intermediate the two laterally extending strips.  Endo discloses an absorbent article having adhesive strips on a surface thereof, wherein the adhesive is arranged in two parallel longitudinal strips that are separated and do not contact two parallel lateral strips, with the two longitudinal strips between the two lateral strips.  It would have been obvious to one skilled in the art at the time of filing to glean from Endo for providing an alternative adhesive pattern since such variations are simple design choices.
Re Claim 8, Plumley, Bunnelle and Endo combine to teach claim 6 but they do not disclose that the two laterally extending strips are intermediate the two longitudinally extending strips.  However, as suggested by Endo, the adhesive strip pattern is simply a design, or aesthetic aspect of a sanitary pad.  Therefore one skilled in the art at the time of filing may find it obvious to put the lateral strips between the two longitudinal strips for presenting a novel and interesting design.
Re Claim 9, Plumley and Bunnelle combine to teach the invention of claim 2 but they do not explicitly disclose each longitudinally extending strips is inward from each respective longitudinal side.  Endo discloses adhesive strips for a sanitary pad that are positioned inward from the side edges of the pad.  Furthermore, Endo implies that the adhesive pattern of an article is a pure design choice.  It would have been obvious to one skilled in the art at the time of filing to glean from Endo for presenting a novel and interesting design.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Plumley and Bunnelle as applied to claim 1 above, and further in view of Hammons et al. (US 2010/0035014).
Re Claim 11, Plumley and Bunnelle combine to teach the invention of claim 1 but they do not explicitly disclose wherein the central absorbent agent comprises a High Internal Phase Emulsion foam.  Hammons discloses a sanitary pad having an absorbent core that may be made of high internal phase emulsion foam ([0037]).  It would have been obvious to one skilled in the art at the time of filing to modify Plumley further with Hammons since the selection of a material suitable for its intended use (i.e., choosing a high internal phase emulsion foam to be an absorbent core in a sanitary pad) establishes a prima facie case of obviousness (MPEP 2144.07). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Plumley and Bunnelle as applied to claim 1 above, and further in view of Toro et al. (US 11,058,590).
Re Claim 12, Plumley and Bunnelle combine to teach the invention of claim 1 but they do not explicitly disclose the absorbent article comprises a pair of flexible side flaps, one flap extending laterally outward from each respective longitudinal side of the absorbent element, the flaps being adapted to be folded over a crotch portion of a wearer's undergarment when in use.  Toro discloses a sanitary pad having a pair of flexible side flaps (wings 60, Fig. 2) that extend laterally outward from both longitudinal sides of the pad, wherein the side flaps can fold around a crotch portion of a wearer’s undergarment when in use.  It would have been obvious to one skilled in the art at the time of filing to modify Plumley further with Toro for the benefit of reducing soiling of the undergarment due to side leakage.
Claims 13-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Plumley in view of Bunnelle and Hammons.
Re Claims 13 & 20, the limitations are taught by the combination of references as explained under Claim 11 above.
Re Claim 14, the limitation is taught by Plumley as explained under Claim 5 above.
Re Claims 15-16, the limitations are taught by Plumley as explained under Claim 2 above.
Re Claim 19, the limitation is taught by Plumley as explained under Claim 10 above.
Claims 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Plumley, Bunnelle and Hammons as applied to claim 16 or 15 above, and further in view of Endo.
Re Claim 17, the limitation is taught by Endo as explained under Claim 8 above.
Re Claim 18, the limitation is taught by Endo as explained under Claim 9 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Numerous prior art references are found to disclose adhesive strips arranged in various patterns on a garment-facing surface of a sanitary pad.  See US 9,980,856, US 9,439,817, US D465,570, US D465,278, US 5,590,153, US 4,690,680, and US 4,336,804.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S SU/            Primary Examiner, Art Unit 3781
5 November 2022